t c memo united_states tax_court william j kardash sr transferee petitioner v commissioner of internal revenue respondent charles k robb transferee petitioner v commissioner of internal revenue respondent docket nos filed date erica g pless for petitioner in docket no mitchell i horowitz and quian wang for petitioner in docket no timothy l smith andrew michael tiktin sergio garcia-pages and michael s kramarz for respondent memorandum findings_of_fact and opinion goeke judge this case involves the minority shareholders of a concrete company that earned large profits during the florida housing boom in the early 2000s from to petitioners received multiple transfers from the company in which they were minority shareholders during that period the company paid no federal_income_tax and its majority shareholders siphoned substantially_all of the cash_out of the company respondent determined deficiencies penalties and interest with respect to the company for that period totaling more than dollar_figure million but the company cannot pay the liability respondent seeks to recoup approximately dollar_figure million that petitioners received from the company during the period under sec_6901 we must determine whether petitioners are liable as transferees we hold that they are partially liable findings_of_fact some facts have been stipulated and are so found petitioners resided in florida when they filed their petitions we have consolidated their cases for trial briefing and decision i background florida engineered construction products corp fecp makes precast concrete products often used in home construction during the years at issue four individuals owned all of fecp’s stock petitioner kardash owned petitioner robb owned not until and fecp’s president john unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure stanton and its board chairman ralph hughes owned equal shares of the remainder messrs stanton and hughes were involved in all aspects of fecp’s business and as the majority shareholders they controlled the direction and management of the company mr kardash is an engineer and was primarily involved in fecp’s operations he was responsible for the company’s processes and production decisions mr robb managed the company’s sales team because of mr robb fecp was able to retain many of its customers even as it raised the prices for its products neither petitioner was involved in the company’s financial matters ii tax_liability a underlying liability demand for precast concrete construction products corresponds with demand for new home construction consequently during the florida housing boom in the early 2000s fecp experienced a period of growth and profitability its annual revenues peaked in at more than dollar_figure million fecp failed to report any income for the years at issue ultimately the internal_revenue_service irs audited fecp and determined that it owed over dollar_figure million in tax penalties and interest for the years at issue respondent tried to collect fecp’s liability but found that fecp could not pay respondent agreed to let fecp pay its liability in dollar_figure monthly installments the installment_plan agreement did not reduce the total liability under the agreement respondent reviews fecp’s financial condition every two years and may increase the monthly obligation if he finds fecp can pay more b respondent’s attempts to collect from petitioners if fecp’s current obligation under the installment_agreement remains the same fecp will take more than years to pay off its full liability in the meantime respondent is seeking to collect as much of the liability as he can from other parties respondent has already reached agreements with mr hughes’ estate and with mr stanton to recoup some of the transfers they received during the years to which the liability relates respondent now seeks to recover many of the transfers petitioners received specifically respondent seeks to recover from petitioners the following amounts amounts mr kardash mr robb dollar_figure big_number big_number dollar_figure big_number big_number year total big_number big_number big_number big_number big_number big_number iii fraud at fecp until fecp was subject_to a line of credit agreement that required it to produce an audited financial statement each year fecp had annual audits and consistently received unqualified opinions on its financial statements fecp paid off the line of credit in and did not have a financial statement audit thereafter about this time messrs hughes and stanton began to systematically transfer all of the company’s pretax profits to themselves mr stanton opened a bank account in fecp’s name that did not appear on its balance_sheet as fecp received payment for services mr stanton would transfer cash from the company’s operating account to this secret account he would then transfer the money from the secret account to his and mr hughes’ personal accounts or to the accounts of corporations he solely owned when accounting personnel asked mr stanton how to characterize the large transfers from the company’s operating account he told them to mind their own business the accounting staff recorded the amounts as loans receivable and eventually wrote them off as operating_expenses while messrs hughes and stanton were transferring money from the company they also made sure that fecp did not file accurate income_tax returns fecp filed returns for and but it fraudulently reported losses fecp did not file a return for or when the irs audited fecp it determined that fecp owed tax penalties and interest for the period of more than dollar_figure million iv fictitious interest payments in addition to the dividends they received messrs hughes and stanton received interest payments from fecp in and mr hughes received dollar_figure dollar_figure and dollar_figure respectively through denouement strategies inc denouement a corporation he owned for personal and business investments mr stanton received dollar_figure dollar_figure and dollar_figure respectively the interest was based on a fictitious loan mr stanton had recorded on the company’s balance_sheet in the names of mr hughes and denouement neither mr hughes nor mr stanton through denouement ever made the loans to fecp these interest payments were separate from the dividend payments all four shareholders received neither petitioner received any interest payments from fecp v transfers to petitioners petitioners received several transfers during the years in which messrs hughes and stanton stripped fecp they received their usual salaries which respondent is not seeking to recoup and they received advances and dividends which are the subject of this case a advances until fecp had a bonus program under which petitioners each earned significant compensation their bonuses depended on their performance and petitioners routinely received hundreds of thousands of dollars of additional income under the program fecp suspended the bonus program for and because messrs hughes and stanton understood that petitioners had become accustomed to receiving significant bonuses they decided to give them bonus advances in and the advances would allow petitioners to continue their standards of living while the bonus program was suspended when petitioners asked mr stanton how they should report the advances on their returns he told them that they were loans and did not have to be reported mr stanton told petitioners that they would eventually have to repay the advances petitioners did not sign a loan agreement or discuss further terms with mr stanton and they never paid interest on the loans fecp ultimately forgave the loans in the irs audited petitioners’ and individual federal_income_tax returns and recharacterized the advances as dividends petitioners claimed in separate petitions they filed with this court that the payments were loans the cases eventually settled and petitioners paid tax on the advances b dividends in and fecp declared and paid dividends to its shareholders in total_amounts of dollar_figure dollar_figure and dollar_figure respectively each shareholder’s dividends were based on his percentage of stock ownership mr kardash received dollar_figure dollar_figure and dollar_figure respectively mr robb received dollar_figure dollar_figure and dollar_figure respectively fecp issued petitioners forms 1099-div dividends and distributions reflecting these amounts and petitioners reported these amounts as dividends on their individual returns vi fecp’s financial condition fecp’s revenues for the years at issue and the four preceding years are summarized below year revenue in millions dollar_figure these numbers reflect the significant growth fecp experienced during florida’s housing boom and also the drop in its revenues when the housing market collapsed petitioners believed they were sharing in fecp’s success when they received large dividends in and in they felt the impact of the collapse through smaller dividends until fecp was at least ostensibly a thriving business but by the end of it had become insolvent because messrs hughes and stanton hid a the revenues for to are based on fecp’s federal_income_tax returns for those years and the revenues for the years at issue are based on internal financial statements the company prepared number of transfers from fecp’s accounting personnel fecp’s financial statements do not reliably indicate when fecp became insolvent messrs hughes and stanton left enough cash in the company to allow it to pay its usual creditors on time however fecp did not pay its federal or state_income_tax during the period and its tax_liabilities continued to grow the following table summarizes fecp’s liability for federal and state_income_tax penalties and interest during the period year liability in millions dollar_figure petitioners and respondent have both presented expert witness testimony and reports to try to establish when fecp became insolvent a respondent’s expert respondent hired israel shaked to evaluate fecp’s solvency during the years at issue dr shaked determined that the asset accumulation approach was the most appropriate method for valuing fecp’s assets under that approach dr tax_liability rounded to nearest dollar_figure million shaked valued fecp at the price at which a willing buyer would purchase the company’s tangible assets and land any buyer dr shaked contends would insist on reviewing fecp’s tax returns and audited financial statements before purchasing the company because fecp could not have produced either dr shaked claims that no buyer would have been willing to pay more than the value of fecp’s tangible assets and land dr shaked also noted in his report that he did not believe fecp had any intangible assets of value dr shaked valued fecp’s assets using a appraisal of the assets the company then possessed the appraisal indicated that the fair_market_value of fecp’s assets on the date of the appraisal represented of the undepreciated book_value of fecp’s property plant and equipment he used this multiplier to estimate the fair_market_value of fecp’s assets on other dates during the years at issue he simply applied the multiplier to the book_value of fecp’s assets on each valuation_date using this method dr shaked determined that fecp was insolvent at all times during the years at issue although he determined that the asset accumulation approach was the most appropriate valuation method dr shaked also valued fecp’s assets under the market approach under the market approach the appraiser determines the value of a company by comparing it to similar companies that have recently been sold under the market approach buyers usually use ratios to estimate the value of a target company dr shaked valued fecp using the revenue-to-sale-price ratio because according to him that is what most buyers use first dr shaked calculated the ratio of sale price to revenue for the comparable companies then he applied that ratio to fecp’s revenues to estimate its value to perform his analysis dr shaked chose sales of companies similar to fecp he adjusted each comparable company’s sale price to account for fecp’s financial mismanagement and also applied a key man discount he then divided the five-year average of each company’s revenues by its sale price the median revenue-to-sale-price ratio for his sample was dr shaked applied this ratio to fecp’s average revenue for the five-year periods ending on each valuation_date the following table summarizes his conclusions dr shaked noted that the discounted cashflow method is another popular valuation approach he did not value the company under this approach because fecp could not provide reliable historical cashflow information from which to project future cashflows consequently he claims no prospective buyer would use the discounted cashflow method to value fecp fecp revenue median adjusted multiple operating asset value plus cash on hand business_enterprise value valuation_date dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number using the market approach dr shaked found that the fair_market_value of fecp’s assets was less than the value of its income_tax liabilities penalties and interest as of date resulting in insolvency dr shaked concluded fecp remained insolvent through date b petitioners’ expert petitioners hired stanley a murphy to evaluate fecp’s solvency during the years at issue mr murphy calculated the value for each year using three methods weighted evenly pincite the discounted cashflow method the guideline public company method and the guideline company transaction_method discounted cashflow method the discounted cashflow dcf method is a method within the income approach whereby the present_value of future net expected cashflow is calculated using a discount rate the dcf method comprises four steps project future cashflows for a discrete projection period discount these cashflows to present_value at a rate of return eg discount rate that considers the relative risk of achieving the cashflows and the time_value_of_money estimate the residual_value of cashflows following the discrete projection period and combine the present_value of the residual cashflows with the discrete projection period cashflows cash on hand is then added to determine the fair value of the market_value of invested capital mvic mr murphy made three key assumptions in applying the dcf method estimate of a discount rate financial projections and terminal value mr murphy developed the future expected cashflow projections applied in his dcf method using three sources year of his projection period uses management’s forecast year sec_2 through of his projection use industry growth statistics such as expectations of the growth of the u s residential construction market expectations of inflation in the united_states and the historical relationship between growth in florida residential construction and u s residential construction and year of his projection period uses industry statistics such as expectations of inflation in the united_states and projected florida population growth mr murphy concluded that a willing buyer and a willing seller would have relied on fecp’s management’s forecasts when available and reverted to an estimated revenue growth or a long-term growth rate forecast when management’s forecasts were not available his estimates did not include any effect for fraud the following table shows mr murphy’s forecasts for fecp during year ending ebit dollar_figure big_number big_number big_number big_number the projected cashflows anticipated to be generated by a business are discounted to their present_value equivalent using a rate of return that reflects the relative risk of investment as well as the time_value_of_money the rate of return is an overall rate based upon the individual rates of return for invested capital the rate of return also known as the weighted average cost of capital wacc is calculated by weighting the required returns on interest-bearing debt and shareholder’s equity in proportion to their estimated percentages assuming an industry-based capital structure the rate of return on equity_capital in mr murphy’s valuation analyses was estimated using the modified capital_asset pricing model mcapm the mcapm was used to estimate the return required by equity investors given the company’s risk profile the terminal value represents the amount an investor would pay today for the rights to the cashflows of the business for years following the discrete projection period mr murphy capitalized the projected cashflows beginning in the terminal period into perpetuity depreciation capital expenditures and working_capital requirements were normalized to match long-term expectations of revenue normalized available cashflows were then capitalized using a rate calculated by subtracting the long-term growth rate from the overall wacc this methodology is commonly referred to as the gordon growth model and is a method widely used by business valuation professionals the guideline public company method the guideline public company method gpc is used to calculate the fair value of a business on the basis of comparison to publicly traded companies in similar lines of business the conditions and prospects of companies in similar lines of business depend on common factors such as overall demand for their products and services mr murphy identified six companies to compare to fecp the gpc analysis incorporated various multiples of the enterprise value calculated by adding the market_value of common equity based on stock prices for the guideline companies as of the valuation dates plus total debt preferred_stock and minority interests minus cash and cash equivalents on hand mr murphy’s multiples included enterprise value divided by revenue and enterprise value divided by earnings before interest taxes depreciation and amortization ebitda mr murphy used multiples of revenue of and for the years ended date and respectively mr murphy used multiples of earnings_of and for the years ended date and respectively the guideline company transactions method the guideline company transactions gct method values a business by comparing it to similar businesses that have been acquired in private transactions including mergers and acquisitions to value fecp using the gct method mr murphy searched for similar transactions with sufficient financial and transactional data based on business descriptions mr murphy’s multiples included enterprise value divided by revenue and enterprise value divided by ebitda mr murphy used multiples of revenue of and for the years ended date and respectively mr murphy used multiples of earnings_of and for the years ended date and respectively conclusions the following table summarizes mr murphy’s conclusions year dcf gpc gct weighted mvic debt liability equity valuation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure amounts listed are in millions mr murphy opined that fecp was not insolvent on date or any date before but was insolvent as of date opinion i transferee_liability a burden_of_proof sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of the property the transferor’s existing liability 334_f2d_875 9th cir aff’g 37_tc_1006 57_tc_680 sec_6902 and rule d provide that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not of showing that the transferor was liable for the tax under sec_6901 the commissioner may establish transferee_liability if a basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 111_tc_172 aff’d 213_f3d_1173 9th cir starnes v commissioner tcmemo_2011_ t he existence and extent of liability should be determined by state law commissioner v stern u s pincite thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 we must determine whether respondent has shown that petitioners were liable as transferees b preliminary issues petitioners argue that they are not liable as transferees because respondent failed to exhaust collection efforts against more culpable parties first they argue that respondent’s installment_plan agreement with fecp cuts off their transferee_liability second they argue that respondent’s failure to exhaust his collection options against fecp precludes him from seeking to recover from them as transferees finally petitioners contend that respondent’s failure to exhaust collection efforts against more culpable transferees precludes him from collecting from them we will address each of these arguments in turn effect of fecp’s installment_plan agreement respondent agreed to allow fecp to pay its outstanding tax_liability in monthly installments of dollar_figure under the installment_plan agreement respondent will review fecp’s ability to pay every two years and may adjust the monthly payment accordingly petitioners argue that this agreement should prevent respondent from collecting from transferees their argument is as follows petitioners’ liability is derivative of fecp’s liability in agreeing to the installment_plan respondent has reduced the amount of that liability to the amount collectible under the installment_plan because respondent will collect that full amount from fecp petitioners have no further liability as transferees the acceptance of an installment_plan agreement by the commissioner does not reduce the amount of tax interest or penalties owed by the delinquent taxpayer sec_301_6159-1 proced admin regs however payments by the transferor may eliminate or reduce the amount that may be collected from the transferee see eg 40_tc_275 21_tc_70 15_tc_709 aff’d 196_f2d_1022 5th cir respondent’s recovery from the installment_plan agreement with fecp to date is a small piece of the overall tax_liability owed respondent may take collection action other than levy to protect the interests of the government with regard to the liability defined in the installment_plan agreement sec_301_6159-1 proced admin regs respondent may take action to collect from any person who is not named in the installment_plan agreement but is liable for the tax which relates to it sec_301_6159-1 proced admin regs the installment_plan agreement between fecp and respondent does not preclude petitioners from facing transferee_liability further as a practical matter a decision against petitioners does not relieve the principal fecp of its liability under the installment_plan agreement with respondent because of the large outstanding tax_liability of fecp respondent’s failure to exhaust collection efforts against fecp petitioners cite a number of steps respondent could have taken that might have resulted in greater collections from fecp respondent could have seized fecp’s assets and sold them for about dollar_figure million but instead he agreed to the installment_plan to allow fecp to continue operating we must look to florida law to determine whether respondent has an obligation to pursue all reasonable collection efforts against a transferor before proceeding against a transferee see 100_tc_180 jefferies v commissioner tcmemo_2010_172 upchurch v commissioner tcmemo_2010_169 the florida uniform fraudulent -23- in 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir the tax_court listed the following general requirements for transferee_liability that the alleged transferee received property of the transferor that the transfer was made without consideration or for less than adequate_consideration that the transfer was made during or after the period for which the tax_liability of the transferor accrued that the transferor was insolvent prior to or because of the transfer of property or that the transfer of property was one of a series of distributions of property that resulted in the insolvency of the transferor that all reasonable efforts to collect from the transferor were made and that further collection efforts would be futile and the value of the transferred property which determines the limit of the transferee’s liability citations omitted id petitioners state that respondent must exhaust all reasonable efforts to collect from the transferor unless further collection procedures would be futile however in 100_tc_180 the tax_court explained professors bittker and lokken have stated that this distillation of what is sometimes called the trust_fund_theory is a useful guide but to the extent it implies there is a common body of national law protecting the rights of creditors it must yield to the supreme court’s admonition in stern that ‘the existence and extent of transferee_liability should be determined by state law ’ bittker lokken federal taxation of income estates and gifts par pincite 2d ed quoting commissioner v stern supra pincite fn ref omitted we agree with professors bittker and lokken we would therefore emphasize that gumm’s distillation of the trust_fund_theory is viable only as a generalization of typical state law sec_6901 does not itself impose those requirements we would further caution that gumm’s distillation of the trust_fund_theory which continued transfer act fufta does not require a creditor to pursue all reasonable collection efforts against the transferor see fla stat ann secs west therefore respondent was not required to exhaust collection efforts against fecp and petitioners may be held liable respondent’s failure to exhaust collection efforts against messrs stanton and hughes petitioners argue that respondent may not collect from them because he did not exhaust collection efforts against messrs stanton and hughes petitioners cite no authority for their argument that respondent must pursue all potential transferees we have held that the commissioner may proceed against any or all transferees in no particular order cullifer v commissioner tcmemo_2014_ at further transferee_liability is several under sec_6901 61_tc_278 therefore respondent may continued theory pertains to transferee_liability in equity is not a useful guide regarding transferee_liability at law eg under a corporate merger statute or bulk sales law whose elements typically are quite different thus we do not view gumm’s requirements as controlling here to the extent they do not reflect florida law as indicated by 357_us_39 pursue petitioners without first exhausting collection efforts against messrs stanton and hughes c fraudulent transfer respondent contends that petitioners are liable as transferees because the transfers they received were both actually and constructively fraudulent before we address respondent’s arguments we must determine how to evaluate each transfer respondent urges us to group together both the transfers petitioners received and the transfers messrs hughes and stanton received because respondent contends fecp made all of the transfers as part of a comprehensive scheme to defraud the irs petitioners argue that we should evaluate each transfer individually respondent cites several cases in which courts have aggregated transfers when each was part of a fraudulent scheme respondent argues that the transfers to petitioners were part of messrs hughes and stanton’s scheme to defraud the irs respondent describes how fecp systematically eliminated all of the controls that would have detected their fraud and intentionally misled the irs by failing to report its income respondent also demonstrates that messrs hughes and stanton used various corporations to confuse the irs about fecp’s activities the facts establish that messrs hughes and stanton organized a scheme to defraud the irs but they do not establish that the payments petitioners received were part of this scheme messrs hughes and stanton hoped to take as much money from fecp as possible to that end they decided not to have fecp pay tax on its income they distributed pretax profits to themselves in the form of dividends and interest payments they also distributed pretax profits to petitioners in the form of dividends and advances we think it is clear that the distributions to messrs hughes and stanton were made with the intent to defraud respondent the question is whether we should impute that intent to the distributions to petitioners we do not think we should during the years at issue fecp was experiencing unprecedented growth petitioners’ hard work was instrumental in fecp’s success and they likely would have become suspicious if they had not been compensated fairly messrs hughes and stanton wanted to take money for themselves they devised a scheme from which petitioners incidentally benefited but the payments they received were not made with the same intent as those messrs hughes and stanton received accordingly we decline to group the transfers to petitioners with the transfers to messrs hughes and stanton for the purpose of determining whether the transfers to petitioners were fraudulent constructive fraud fufta provides three scenarios under which transfers may be constructively fraudulent each scenario requires the debtor to have received less than reasonably equivalent value for the transfer if the debtor did not receive reasonably equivalent value the transfer is fraudulent if the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction the debtor intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due and the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer fla stat ann secs b a reasonably equivalent value first we will address whether fecp received reasonably equivalent value for the transfers at issue if it did the transfers cannot be constructively fraudulent to resolve this issue we must determine what fecp received in return for the transfers at issue fufta provides that v alue is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied but value does not include an underperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish to the debtor or another person fla stat ann sec the totality of the circumstances is examined in assessing whether value was given including the fair_market_value of the item or service received compared to the price paid the arms-length nature of the transaction and the good_faith of the transferee 260_br_213 bankr m d fla citing 92_f3d_139 3d cir by their nature the transfers fall within two groups the and transfers and the and transfers and we analyze the two groups separately and transfers fecp suspended its bonus program after petitioners had become accustomed to receiving dollar_figure bonuses every month under the program to offset the financial hardship resulting from the suspension of the bonus program messrs hughes and stanton decided to make advances to petitioners those advances are the and transfers at issue when petitioners asked mr stanton how they should report the transfers on their returns he told them that they were loans that did not have to be reported consequently neither petitioner reported them as compensation on his return the irs later audited each petitioner’s individual returns and determined the payments were dividends petitioners settled their respective cases and paid tax on the transfers respondent urges us to bind petitioners to statements they made in their petitions for their individual deficiency cases we decline to do so we will no more bind them to their statements in their petitions than we will bind respondent to his statements in his answers to those petitions see 105_tc_370 w e decline to reconsider the well-established principle that a tax_court decision entered pursuant to the stipulation of the parties is considered to be judgment on the merits for purposes of res_judicata we will independently evaluate the nature of the payments petitioners argue that each transfer was compensation and that the work they performed for fecp constitutes reasonably equivalent value respondent concedes that the transfers were not fraudulent if they were compensation_for services petitioners performed but he contends that they were not compensation respondent believes that the and transfers were loans that were never repaid and that the and transfers were dividends because the loans were never repaid respondent argues fecp did not receive reasonably equivalent value for the and transfers he argues that fecp did not receive reasonably equivalent value for the other transfers because by definition dividends cannot be issued in exchange for reasonably equivalent value to determine whether fecp received reasonably equivalent value for the transfers it made to petitioners we must determine why it made the transfers before fecp had a bonus program through which petitioners received significant compensation in fecp decided to temporarily suspend the bonus program mr hughes knew that petitioners would struggle to maintain their standards of living without the bonuses consequently he decided to pay them advances on future bonuses and told them they would have to repay them when fecp reinstituted the bonus program mr kardash received dollar_figure and dollar_figure of advances in and respectively mr robb received dollar_figure and dollar_figure we think the advances were compensation petitioners received them in lieu of bonuses and fecp never expected repayment petitioners did not have to sign loan agreements or make interest payments and the amounts are roughly what they would have received under the suspended bonus program because petitioners gave reasonably equivalent value for the and transfers they were not constructively fraudulent and transfers petitioners argue that the transfers they received in and were compensation_for services performed and that thus they gave reasonably equivalent value for them respondent argues that the transfers were dividends and that consequently petitioners did not give reasonably equivalent value for them if the and transfers were dividends fecp likely did not receive reasonably equivalent value for them under the uniform fraudulent transfer act a distribution of dividends that is not compensation or salary for services rendered is not a transfer in exchange for reasonably equivalent value see 343_br_850 bankr n d ill citing 292_br_255 bankr n d tex in a limited number of cases other courts have found that certain dividends were made in exchange for reasonably equivalent value see 715_f3d_1251 11th cir 463_br_257 bankr e d n y in those cases however the debtors received something of value that was specifically related to the dividends in northlake foods the debtor which had recently elected s_corporation status made a distribution to one of its shareholders to pay his tax_liability associated with his share of the corporation’s income the debtor made the distribution pursuant to an agreement it had made with the shareholder long before the debtor became insolvent under the agreement the corporation had to pay the shareholder’s tax_liability if the corporation ever elected s_corporation status the court held that the tax flexibility granted to the corporation by the agreement and cashflow benefits represented reasonably equivalent value for the later dividend in tc liquidations the debtor paid its shareholders dividends but the shareholders used the dividend proceeds to repay loans that they had taken out to expand the debtor’s business on these facts the court determined that the debtor had received fair consideration for those dividends fecp did not benefit from the dividends it paid to petitioners petitioners argue that the dividends were compensation_for their work but neither fecp nor petitioners treated the payments as compensation fecp issued forms 1099-div for the payments and petitioners reported the payments as dividends on their individual tax returns accordingly we hold that fecp did not receive reasonably equivalent value for the and transfers at issue consequently we will find any of the transfers during these years constructively fraudulent if fecp was insolvent at the time of the transfer or became insolvent as a result of the transfer was engaged or was about to engage in a business or a transaction for which its remaining assets were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that it would incur debts beyond its ability to pay as they became due b insolvency for a company to be solvent the fair value of its assets must equal or exceed the sum of its debts fla stat ann sec if a debtor is not paying its debts as they become due we presume the debtor is insolvent id petitioners argue that should we find that fecp was insolvent during the years at issue they should not be liable if fecp made transfers to them while it was insolvent because any insolvency resulted from messrs hughes’ and stanton’s stripping the company petitioners essentially ask us to include in fecp’s assets for purposes of our solvency analysis the amounts messrs hughes and stanton took from the company however fufta’s definition of insolvency explicitly instructs us not to consider as assets property that has been transferred concealed or removed with intent to hinder delay or defraud creditors id sec accordingly we do not think it is appropriate to include in our solvency analysis the assets messrs hughes and stanton fraudulently removed from fecp both parties have presented expert witness testimony concerning fecp’s solvency during the years at issue the parties agree that the company was solvent in but insolvent by they also agree that the transfers to messrs stanton and hughes contributed in large part to the insolvency they disagree about when exactly the company became insolvent respondent argues that the company was insolvent when each payment was made petitioners argue that the company did not become insolvent until after they had received the last of the transfers at issue the experts substantially agree on the value of fecp’s debts they disagree about the value of the assets an analysis of the experts’ reports shows that fecp was insolvent for all transfers starting in it is clear fecp was insolvent once the dividends were transferred to the shareholders beginning in essentially stripping the company of its assets other than the tax_liability of fecp there is no evidence that fecp was not paying its debts as they became due further even with the advance_payments in and fecp’s assets exceeded the fair value of its debts however with the large distributions of money to the shareholders starting in and the accumulation of the tax_liability fecp’s assets did not exceed the fair value of its debts we find that fecp was solvent for the years and and insolvent for the years and we need not address whether when it made the transfers at issue fecp had unreasonably small assets to continue its business or intended to incur debts beyond its ability to pay the transfers petitioners received in and are not fraudulent under any of fufta’s constructive fraud provisions because petitioners gave reasonably equivalent value for them petitioners did not give reasonably equivalent value for the transfers they received in and and fecp was insolvent when it made those transfers accordingly those transfers are constructively fraudulent under fla stat ann sec we need not address whether they are also fraudulent under fufta’s other constructive fraud provisions actual fraud fufta sec a also provides that a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor respondent was a creditor of fecp by virtue of fecp’s unpaid tax_liability respondent argues that fecp made the transfers at issue with actual intent to hinder delay or defraud the irs respondent’s argument that the transfers at issue were actually fraudulent depends on our grouping them together with the transfers to messrs hughes and stanton we decline to do so in determining actual intent consideration may be given among other factors to whether a t he transfer or obligation was to an insider b the debtor retained possession or control of the property transferred after the transfer c the transfer or obligation was disclosed or concealed d before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit e the transfer was of substantially_all of the debtor’s assets f the debtor absconded g the debtor removed or concealed assets h the value of the consideration received by the debtor was reasonably equivalent to the value of the assets transferred or the amount of the obligation incurred i the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred j the transfer occurred shortly before or shortly after a substantial debt was incurred k the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor fla stat ann sec a - k to prevail under this section of fufta respondent must show that the transfer was made with actual intent to hinder delay or defraud creditors although one badge of fraud may only create a suspicious circumstance and may not constitute the requisite fraud to set_aside a conveyance several of them when considered together may afford the basis to infer fraud johnson v dowell so 2d fla dist ct app respondent contends that factors a c d e g h i and j of fufta sec_105 are present we do not need to determine whether the and transfers were actually fraudulent because they were constructively fraudulent thus we address only whether the and transfers were actually fraudulent factor a whether the transfer or obligation was to an insider in the case of a corporation an insider includes a director or an officer of the corporation fla stat ann sec b mr kardash was an officer of the corporation in his capacity as secretary for all relevant years see id sec id sec west the fecp bylaws state that an officer may include one or more vice presidents the officers will be elected initially by the board_of directors at the organization meeting of directors and after that at the first meeting of the board_of directors following the annual meeting of the shareholders each year mr robb was a vice president but there is no evidence that he was elected as an officer by the board_of directors therefore respondent has not shown that mr robb was an insider for all relevant years factor c whether the transfer or obligation was disclosed or concealed the transfers were not originally properly reported as compensation on any forms w-2 or forms mr stanton told petitioners that the transfers for and were loans to be repaid at a later date but the loans were not evidenced by written promissory notes the and transfers were not properly disclosed at the time by loan documents or wage forms factor d whether before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit respondent argues that fecp was threatened with suit because fecp made the transfers at issue knowing it faced potential adjustments and tax deficiencies together with the imposition of penalties additions to tax and interest due to the filing of fraudulent income_tax returns respondent cites a string of cases where courts have found transfers to be fraudulent when the debtor was under an irs audit further we have found that a debtor had been threatened with suit when an irs revenue_agent gave a taxpayer a copy of recommended adjustments the taxpayer disagreed with pert v commissioner tcmemo_1997_150 fecp was not under an irs audit until we therefore will not find that fecp was threatened with suit when the and transfers occurred factor e whether the transfer was of substantially_all of the debtor’s assets mr kardash received dollar_figure and dollar_figure and mr robb received dollar_figure and dollar_figure in and respectively these amounts did not constitute substantially_all of the debtor’s assets as both petitioners’ expert and respondent’s expert valued fecp’s assets at well above the amounts of the transfers 85_f3d_1015 2d cir 873_fsupp_623 m d fla 769_fsupp_362 m d fla factor g whether the debtor removed or concealed assets respondent argues that the transfers to mr stanton and mr hughes were part of fecp’s general plan or scheme to remove and conceal assets to hinder delay or defraud respondent’s collection efforts and by making the transfers at issue fecp removed assets that it should have used instead to pay respondent and the state of florida further respondent argues that the transfers to petitioners during and were concealed those transfers were not a removal of assets nor were they concealed while the transfers to petitioners were not properly disclosed they were not concealed but evidenced by bank transactions further there was a pattern of paying petitioners large bonuses and the and transfers were a continuation of the bonus plan factor h whether the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred as discussed above the transfers made to petitioners in and were reasonably equivalent to the value of the assets transferred factor i the debtor was insolvent shortly after transfer was made or obligation incurred as discussed above fecp did not became insolvent shortly after the transfers were made to the shareholders in and but instead became insolvent because of the transfers starting in factor j whether the transfer occurred shortly before or after a substantial debt incurred the transfers to petitioners did occur shortly after fecp incurred tax_liabilities see hagaman v commissioner t c pincite noting that federal taxes are due and owing and constitute a liability at the close of the taxable_year 39_tc_170 noting that a transferee is liable for all existing debts of the transferor whether or not such debts had been determined or were even known at that time aff’d 331_f2d_485 2d cir after weighing the factors and recognizing that no one factor is dispositive we conclude that respondent has not shown that a transfer was made with intent to hinder delay or defraud respondent ii conclusion we conclude that respondent has not established that the transfers for and are fraudulent under florida law we conclude that respondent has established that the transfers for and are fraudulent under florida law accordingly we hold that petitioners are liable as transferees under sec_6901 for the years and in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners as to the taxable years and and for respondent as to the taxable years and in docket nos and
